Exhibit 99.1 IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2011 Toronto, Ontario – April 28, 2011 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months ended March 31, 2011. (All amounts are in thousands of United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $158.8million or 60.1% from $264.0 million in the first quarter of 2010 to $422.9million in the first quarter of 2011 due in large part to our acquisition of Waste Services, Inc. (“WSI”). Organic gross revenue, which includes intercompany revenues, grew 3.9% on a consolidated basis and is comprised of total price and volume growth of 3.3% and 0.6%, respectively.Total price and volume improvements in Canada were 4.2% and 0.7%, respectively, and 2.6% and 0.5% in the U.S.Each revenue growth component has been prepared on a comparable basis, as if WSI’s operations were combined with ours in the current and previously comparable quarter, and has assumed a foreign currency exchange (“FX”) rate of parity when prepared on a consolidated basis. Strong revenue growth translated into strong adjusted EBITDA(A) and operating income growth.Adjusted EBITDA(A) was $123.1million, or 62.1% higher, in the first quarter of 2011 versus $75.9 million in the same quarter a year ago.Our first quarter adjusted EBITDA(A) margin was 29.1% compared to 28.8% in the first quarter of 2010.Adjusted operating income(A) was $61.7million, or 69.1% higher, in the quarter versus $36.5 million in the comparative period last year. We also generated higher adjusted net income(A) quarter over quarter.Adjusted net income(A) for the first quarter of 2011 was $28.1million, or $0.23per weighted average diluted share (“diluted share”), compared to $18.7 million, or $0.20 per diluted share in the comparative period. Free cash flow(B) for the quarter totaled $70.6 million and was 68.6% higher than $41.9 million achieved in the comparative period last year.Our free cash flow(B) margin was 16.7% in the quarter compared to 15.9% in the first quarter of 2010.Free cash flow(B) growth was the result of strong operating income, partially offset by higher interest expense and higher capital and landfill purchases.The increase in each of these measures is largely attributable to our acquisition of WSI. “Our first-quarter results were in line with expectations and we believe we are on track to achieve the outlook we provided for our 2011 financial performance,” said Keith Carrigan, Vice Chairman and Chief Executive Officer of IESI-BFC Ltd.“We overcame a number of headwinds in the quarter to achieve revenue growth of 60.1% and consolidated organic gross revenue growth of 3.9%.Our revenue improvement, combined with lower SG&A expenses as a percentage of revenue, translated into adjusted EBITDA(A) margin expansion of 30 basis points and free cash flow(B) margin expansion of 80 basis points, compared with the same period a year ago.We are pleased with these results, particularly given the challenges that we faced in the quarter due to harsher comparative weather conditions in certain parts of the United States and Canada.” Mr. Carrigan continued, “In Canada, we delivered solid pricing growth, but harsher weather conditions in the quarter, and most notably in March, resulted in us receiving lower municipal solid and special waste volumes at our landfills.However, our outlook for the year anticipates that we will fully recoup these volumes as the spring seasonal cycle and our organic sales activities take effect, which will result in a stronger comparative volume performance over the balance of the year.Like Canada, the U.S. northeast segment experienced harsher weather conditions as well.However, special and municipal solid waste volumes and higher pricing drove landfill revenue growth, while acquisitions boosted the industrial service line.In the U.S. south segment, we achieved volume growth in almost all service lines.” IESI-BFC Ltd. March 31, 2011- 1 “With our anticipated revenue and adjusted EBITDA(A) growth through the balance of the year, we reaffirm our free cash flow(B) guidance of approximately $270 million in 2011,” Mr. Carrigan added.“We will continue to deploy these proceeds strategically in order to deliver the optimal return to our shareholders.Even following an active year of acquisitions, we have a robust pipeline and there are attractive opportunities.However, as always, we continue to take a disciplined and balanced approach to apply our capital in the most accretive manner possible.” Financial and Other Highlights For the Three Months Ended March 31, 2011 · Revenues increased $158.8million or 60.1% ($149.7million or 56.7%, excluding FX) · Adjusted EBITDA(A) increased $123.1million or 62.1% ($120.1million or 58.1%, excluding FX) · Adjusted EBITDA(A) margin, on a reported basis, was 29.1% · Free cash flow(B) increased $28.7million or 68.6% ($27.2million or 65.0%, excluding FX) · Free cash flow(B) margin of 16.7% · Adjusted net income(A) per diluted share, $0.23 · Consolidated total price increased 3.3%, prepared on a comparable basis · Consolidated volumes increased 0.6%, prepared on a comparable basis Other Highlights for the Three Months Ended March 31, 2011 · Successful secondary offering of 10,906 common shares held by TC Carting III, L.L.C., an affiliate of Thayer | Hidden Creek Partners, L.L.C. · Repurchase of 1,000 common shares from the underwriters in the secondary offering, at the public offering price of $23.50 per share. Acquisition of WSI On July 2, 2010, we completed our acquisition of WSI.WSI’s Canadian operations are included in our Canadian segment, while their Florida operations are included in our U.S. south segment.WSI’s operating results have been included with our own since the date of acquisition.In addition, we have elected to exclude corporate allocated costs from the operating results of our reportable segments.Accordingly, expenses specific to corporate activities have been presented separately from those presented for our reporting segments, for each current and comparative period presented. Annual General Meeting The Company also announced details of its annual general meeting, which are as follows: Annual General Meeting of Shareholders Wednesday, May 25, 2011 at 2:00 pm (ET) The Design Exchange 234 Bay Street Toronto, Ontario M5K 1B2 IESI-BFC Ltd. March 31, 2011- 2 Financial Highlights (in thousands of U.S. dollars, except per weighted average share amounts, unless otherwise stated) Three months ended March 31 (unaudited) (unaudited) Operating results Revenues $ $ Operating expenses Selling, general and administration ("SG&A") Restructuring expenses - Amortization Net gain on sale of capital assets ) ) Operating income Interest on long-term debt Net foreign exchange (gain) loss (3 ) 30 Net gain on financial instruments ) ) Other expenses 24 Income before net income tax expense and net loss from equity accounted investee Net income tax expense Net loss from equity accounted investee 4 25 Net income $ $ Net income per weighted average share, basic $ $ Net income per weighted average share, diluted $ $ Weighted average number of shares outstanding (thousands),basic Weighted average number of shares outstanding (thousands),diluted Adjusted EBITDA(A) $ $ Adjusted operating income(A) $ $ Adjusted net income(A)(1) $ $ Adjusted net income(A) per weighted average share, basic $ $ Adjusted net income(A) per weighted average share, diluted $ $ Replacement and growth expenditures (see page 9) Replacement expenditures $ $ Growth expenditures Total replacement and growth expenditures $ $ Free cash flow(B) Cash generated from operating activities (condensed consolidated statement of cash flows) $ $ Free cash flow(B) $ $ Free cash flow(B) per weighted average share, diluted $ $ Dividends Dividends declared (common shares) $ $ Dividends declared (participating preferred shares ("PPSs")) - Total dividends declared $ $ Total dividends declared per weighted average share, diluted $ $ Note: (1)Prior period amounts have been adjusted to reflect the current period’s presentation. IESI-BFC Ltd. March 31, 2011- 3 Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Condensed Consolidated Balance Sheet Condensed Consolidated Statement of Operations and Comprehensive Income Current Average Cumulative Average Current Average Cumulative Average December 31 $ $ March 31 $1.0290 $1.0142 $1.0142 $ $0.9607 $ FX Impact on Consolidated Results The following table has been prepared to assist readers in assessing the impact of FX on selected results for the three months ended March 31, 2011. Three months ended March 31, 2010 March 31, 2011 March 31, 2011 March 31, 2011 March 31, 2011 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (as reported) (organic, acquisition and other non-operating changes) (holding FX constant with the comparative period) (FX impact) (as reported) Condensed Consolidated Statement of Operations Revenues $ Operating expenses SG&A Restructuring expenses - 45 Amortization Net gain on sale of capital assets ) ) ) (5 ) ) Operating income Interest on long-term debt Net foreign exchange loss (gain) 30 ) (4
